Matter of Graham v Lupuloff (2020 NY Slip Op 05049)





Matter of Graham v Lupuloff


2020 NY Slip Op 05049


Decided on September 23, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2020-03932

[*1]In the Matter of Jessica C. Graham, petitioner,
vKaren Lupuloff, etc., et al., respondents.


Jessica C. Graham, Staten Island, NY, petitioner pro se.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Karen Lupuloff, a Judge of the Family Court, Richmond County, to accept the petitioner's order to show cause and to issue a decision thereon in a proceeding entitled Matter of Graham v Rawley, commenced in that court under Docket Nos. V-143/09 and V-961-09, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804[b], 506[b]; Matter of Tonawanda Seneca Nation v Noonan, 27 NY3d 713).
MASTRO, J.P., DILLON, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court